Memorandum by the Court. Defendant appeals from a judgment of conviction of the County Court of Chemung County entered upon his plea of guilty to the second count of an indictment charging him with the crime of malicious damage to an automobile in violation of subdivision 11-a of section 1425 of the Penal Law. We find no substance in his contentions that the court was without jurisdiction to accept the plea of guilty, that he was deprived of his right to speak for himself after the allocution called for by section 480 of the Code of Criminal Procedure had been pronounced or that defendant’s negative response to the court’s inquiry was made under any misunderstanding of his rights. Judgment affirmed.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.